EXHIBIT 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 25, 2009, by and among Pacific Financial Corporation, a Washington
corporation (the “Company”), and the several purchasers signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”).
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:
 
1.           Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement.  As used in this Agreement, the following
terms shall have the following meanings:
 
“Advice” shall have the meaning set forth in Section 6(d).
 
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Agreement” shall have the meaning set forth in the Preamble.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Closing” has the meaning set forth in the Purchase Agreement.
 
“Closing Date” has the meaning set forth in the Purchase Agreement.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $1.00 per share,
and any securities into which such shares of common stock may hereinafter be
reclassified.
 
“Company” shall have the meaning set forth in the Preamble.
 
“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.
 
“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the earlier of (i) the 90th
calendar day following the Closing Date (or the 120th calendar day following the
Closing Date in the event that such registration statement is subject to review
by the Commission)and (ii) the 5th Trading Day after the date the Company is
notified (orally or in writing, whichever is earlier) by the Commission that
such Registration Statement will not be “reviewed” or will not be subject to
further review; provided, that if the Effectiveness Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
Commission is open for business.
 

--------------------------------------------------------------------------------


 
“Effectiveness Period” shall have the meaning set forth in Section 2(b).
 
“Event” shall have the meaning set forth in Section 2(c).
 
“Event Date” shall have the meaning set forth in Section 2(c).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 45th calendar day following
the Closing Date, provided, however, that if the Filing Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next business day on which the
Commission is open for business.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.
 
“Liquidated Damages” shall have the meaning set forth in Section 2(c).
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“New Registration Statement” shall have the meaning set forth in Section 2(a).
 
 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the OTC Bulletin Board.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
2

--------------------------------------------------------------------------------


 
“Purchase Agreement” shall have the meaning set forth in the Recitals.
 
“Purchaser” or “Purchasers” shall have the meaning set forth in the Preamble.
 
“Registrable Securities” means all of (i) the Shares, (ii) the Warrant Shares
issuable upon exercise of the Warrants and (iii) any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the Shares or Warrant Shares, provided, that
the Holder has completed and delivered to the Company a Selling Shareholder
Questionnaire; and provided, further, that Shares and Warrant Shares shall cease
to be Registrable Securities upon the earliest to occur of the following: (A) a
sale pursuant to a Registration Statement or Rule 144 under the Securities Act
(in which case, only such security sold shall cease to be a Registrable
Security); or (B) becoming eligible for sale without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 and without volume or manner of sale restrictions by Holders who are
not Affiliates of the Company.
 
“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.
 
“Remainder Registration Statement” shall have the meaning set forth in Section
2(a).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"SEC Guidance" means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Selling Shareholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.
 
“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement.
 
3

--------------------------------------------------------------------------------


 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.
 
“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.
 
2.           Registration.
 
(a)           On or prior to the Filing Deadline, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Company may reasonably determine (the “Initial Registration
Statement”).  The Initial Registration Statement shall be on such form available
to the Company to register for resale of the Registrable Securities as a
secondary offering and shall contain (except if otherwise required pursuant to
written comments received from the Commission upon a review of such Registration
Statement) the “Plan of Distribution” section substantially in the form attached
hereto as Annex A.    Notwithstanding the registration obligations set forth in
this Section 2, in the event the Commission informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the Holders thereof
and use its commercially reasonable efforts to file amendments to the Initial
Registration Statement as required by the Commission and/or (ii) withdraw the
Initial Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on such
form available to the Company to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Compliance and Disclosure Interpretation
612.09.  Notwithstanding any other provision of this Agreement, if any SEC
Guidance sets forth a limitation of the number of Registrable Securities or
other shares of Common Stock permitted to be registered on a particular
Registration Statement as a secondary offering (and notwithstanding that the
Company used diligent efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), the number
of Registrable Securities or other shares of Common Stock to be registered on
such Registration Statement will be reduced as follows: first, the Company shall
reduce or eliminate the shares of Common Stock to be included by any Person
other than a Holder; second, the Company shall reduce or eliminate any shares of
Common Stock to be included by any Affiliate of the Company; and third, the
Company shall reduce the number of Registrable Securities to be included by all
other Holders on a pro rata basis based on the total number of unregistered
Registrable Securities held by such Holders, subject to a determination by the
Commission that certain Holders must be reduced before other Holders based on
the number of Registrable Securities held by such Holders; provided that, any
reduction of Registrable Securities pursuant to the foregoing will first reduce
Warrant Shares.  In the event the Company amends the Initial Registration
Statement or files a New Registration Statement, as the case may be, under
clauses (i) or (ii) above, the Company will use its commercially reasonable
efforts to file with the Commission, as promptly as reasonably requested and
allowed by Commission or SEC Guidance provided to the Company or to registrants
of securities in general, one or more registration statements on such form
available to the Company to register for resale those Registrable Securities
that were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement (the “Remainder Registration
Statements”).  No Holder shall be named as an “underwriter” in any Registration
Statement without such Holder’s prior written consent.
 
4

--------------------------------------------------------------------------------


 
(b)           The Company shall use its commercially reasonable efforts to cause
each Registration Statement to be declared effective by the Commission as soon
as practicable and, with respect to the Initial Registration Statement or the
New Registration Statement, as applicable, no later than the Effectiveness
Deadline, and shall use its commercially reasonable efforts to keep each
Registration Statement continuously effective under the Securities Act until the
earlier of (i) such time as all of the Registrable Securities covered by such
Registration Statement have been publicly sold by the Holders or (ii) the date
that all Registrable Securities covered by such Registration Statement may be
sold by non-affiliates without volume or manner of sale restrictions under Rule
144, without the requirement for the Company to be in compliance with the
current public information requirements under Rule 144 (the “Effectiveness
Period”).  The Company shall promptly notify the Holders via facsimile or
electronic mail of a “.pdf” format data file of the effectiveness of a
Registration Statement and promptly thereafter file a final Prospectus with the
Commission, as required by Rule 424(b) and in accordance with the time periods
required by Rule 424(b).
 
(c)           If: (i) the Initial Registration Statement is not filed with the
Commission on or prior to the Filing Deadline, (ii) the Initial Registration
Statement or the New Registration Statement, as applicable, is not declared
effective by the Commission (or otherwise does not become effective) on or prior
to the Effectiveness Deadline, (iii) after its Effective Date, (A) such
Registration Statement ceases to remain continuously effective as to all
Registrable Securities for which it is required to be effective or (B) the
Holders are not permitted to utilize the Prospectus therein to resell such
Registrable Securities, in the case of (A) and (B) (other than during an
Allowable Grace Period (as defined in Section 2(e) of this Agreement)), (iv) a
Grace Period (as defined in Section 2(e) of this Agreement) exceeds the length
of an Allowable Grace Period, or (v) after the date six months following the
Closing Date, the Company fails to file with the SEC any required reports under
Section 13 or 15(d) of the 1934 Act such that it is not in compliance with Rule
144(c)(1) and as a result of which the Holders who are not affiliates are unable
to sell Registrable Securities without restriction under Rule 144 (or any
successor thereto) or pursuant to a then effective Registration Statement (any
such failure or breach in clauses (i) through (v) above being referred to as an
“Event,” and, for purposes of clauses (i), (ii), (iii) or (v), the date on which
such Event occurs, or for purposes of clause (iv) the date on which such
Allowable Grace Period is exceeded, being referred to as an “Event Date”), then
in addition to any other rights the Holders may have hereunder or under
applicable law, on each such Event Date and on each quarterly anniversary of
each such Event Date (if the applicable Event shall not have been cured by such
date) until the applicable Event is cured, the Company shall pay to each Holder
an amount in cash, as liquidated damages and not as a penalty (“Liquidated
Damages”), equal to the lesser of (A) 1.0% of the aggregate purchase price paid
by such Holder pursuant to the Purchase Agreement for any Registrable Securities
held by such Holder on the Event Date and (B) $20,000.  The parties agree that
notwithstanding anything to the contrary herein or in the Purchase Agreement, no
Liquidated Damages shall be payable with respect to any period after the
expiration of the Effectiveness Period (it being understood that this sentence
shall not relieve the Company of any Liquidated Damages accruing prior to the
Effectiveness Period), and in no event shall, the aggregate amount of Liquidated
Damages payable to a Holder exceed, in the aggregate, ten percent (10%) of the
aggregate purchase price paid by such Holder pursuant to the Purchase Agreement
at the Closing.  The Liquidated Damages pursuant to the terms hereof shall apply
on a daily pro-rata basis for any portion of a quarter prior to the cure of an
Event, except in the case of the first Event Date.  The Effectiveness Deadline
for a Registration Statement shall be extended without default or Liquidated
Damages hereunder in the event that the Company’s failure to obtain the
effectiveness of the Registration Statement on a timely basis results from the
failure of a Purchaser to timely provide the Company with information requested
by the Company and necessary to complete the Registration Statement in
accordance with the requirements of the Securities Act.
 
5

--------------------------------------------------------------------------------


 
(d)          Each Holder agrees to furnish to the Company a completed Selling
Shareholder Questionnaire not more than five (5) Trading Days following the date
of this Agreement. At least five (5) Trading Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder other than the information contained in the Selling
Shareholder Questionnaire, if any, which shall be completed and delivered to the
Company promptly upon request and, in any event, within two (2) Trading Days
prior to the applicable anticipated filing date.  Each Holder further agrees
that it shall not be entitled to be named as a selling securityholder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Shareholder Questionnaire and a response
to any requests for further information as described in the previous sentence.
If a Holder of Registrable Securities returns a Selling Shareholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable efforts
at the expense of the Holder who failed to return the Selling Shareholder
Questionnaire or to respond for further information to take such actions as are
required to name such Holder as a selling security holder in the Registration
Statement or any pre-effective or post-effective amendment thereto and to
include (to the extent not theretofore included) in the Registration Statement
the Registrable Securities identified in such late Selling Shareholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Shareholder Questionnaire or request
for further information as described in this Section 2(d) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.
 
(e)           Notwithstanding anything to the contrary herein, at any time after
the Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (a
“Grace Period”); provided, however, the Company shall promptly (i) notify the
Holders in writing of the existence of material non-public information giving
rise to a Grace Period (provided that the Company shall not disclose the content
of such material non-public information to the Holders) or the need to file a
post-effective amendment, as applicable, and the date on which such Grace Period
will begin, (ii) use reasonable best efforts to terminate a Grace Period as
promptly as practicable and (iii) notify the Holders in writing of the date on
which the Grace Period ends; provided, further, that no single Grace Period
shall exceed sixty (60) consecutive days, and during any three hundred
sixty-five (365) day period, the aggregate of all Grace Periods shall not exceed
an aggregate of ninety (90) days (each Grace Period complying with this
provision being an “Allowable Grace Period”).   For purposes of determining the
length of a Grace Period, the Grace Period shall be deemed to begin on and
include the date the Holders receive the notice referred to in clause (i) above
and shall end on and include the later of the date the Holders receive the
notice referred to in clause (iii) above and the date referred to in such
notice; provided, however, that no Grace Period shall be longer than an
Allowable Grace Period.    Notwithstanding anything to the contrary, the Company
shall cause the Transfer Agent to deliver unlegended Common Stock to a
transferee of a Holder in accordance with the terms of the Purchase Agreement in
connection with any sale of Registrable Securities with respect to which a
Holder has entered into a contract for sale prior to the Holder’s receipt of the
notice of a Grace Period and for which the Holder has not yet settled.
 
6

--------------------------------------------------------------------------------


 
(f)           In the event that Form S-3 is not available for the registration
of the resale of Registrable Securities hereunder, the Company shall (i)
register the resale of the Registrable Securities on another appropriate form
and (ii) undertake to register the Registrable Securities on Form S-3 promptly
after such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the Commission.
 
3.           Registration Procedures
 
In connection with the Company's registration obligations hereunder:
 
(a)           the Company shall not less than three (3) Trading Days prior to
the filing of a Registration Statement and not less than one (1) Trading Day
prior to the filing of any related Prospectus or any amendment or supplement
thereto (except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q
and Current Reports on Form 8-K and any similar or successor reports), the
Company shall, furnish to the Holder copies of such Registration Statement,
Prospectus or amendment or supplement thereto, as proposed to be filed, which
documents will be subject to the review of such Holder (it being acknowledged
and agreed that if a Holder does not object to or comment on the aforementioned
documents within such three (3) Trading Day or one (1) Trading Day period, as
the case may be, then the Holder shall be deemed to have consented to and
approved the use of such documents).  The Company shall not file any
Registration Statement or amendment or supplement thereto in a form to which a
Holder reasonably objects in good faith, provided that, the Company is notified
of such objection in writing within the three (3) Trading Day or one (1) Trading
Day period described above, as applicable, and the period of any resulting delay
is added to any deadline or compliance period set forth in this Agreement.
 
(b)           (i)  the Company shall prepare and file with the Commission such
amendments (including post-effective amendments) and supplements, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period (except during an
Allowable Grace Period); (ii) the Company shall cause the related Prospectus to
be amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424 (except during an Allowable Grace Period); (iii) the
Company shall respond as promptly as reasonably practicable to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably possible, provide the Holders
(pursuant to the notice provision of the Purchase Agreement) true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that pertains to the Holders as “Selling Shareholders”;
and (iv) the Company shall comply with the provisions of the Securities Act and
the Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement until such time as all of such Registrable
Securities shall have been disposed of (subject to the terms of this Agreement)
in accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that each Purchaser shall be responsible for
the delivery of the Prospectus to the Persons to whom such Purchaser sells any
of the Registrable Securities (including in accordance with Rule 172 under the
Securities Act), and each Purchaser agrees to dispose of Registrable Securities
in compliance with the plan of distribution described in the Registration
Statement and otherwise in compliance with applicable federal and state
securities laws. In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
Commission on the same day on which the Exchange Act report which created the
requirement for the Company to amend or supplement such Registration Statement
was filed.
 
7

--------------------------------------------------------------------------------


 
(c)           the Company shall notify the Holders (which notice shall, pursuant
to clauses (iii) through (v) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made) as
promptly as reasonably practicable and (if requested by any such Person) confirm
such notice in writing no later than one Trading Day following the day (i)(A)
when a Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on any Registration Statement (in
which case the Company shall provide to each of the Holders true and complete
copies of all comments that pertain to the Holders as a “Selling Shareholder” or
to the “Plan of Distribution” and all written responses thereto, but not
information that the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as “Selling Shareholders” or
the “Plan of Distribution”; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (v) of the occurrence of any event or passage
of time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading.
 
(d)           the Company shall use commercially reasonable efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any order suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.
 
(e)           the Company shall, if requested by a Holder, furnish to such
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company shall have no obligation to provide any document pursuant to this
clause that is available on the Commission’s EDGAR system.
 
(f)           the Company shall, prior to any resale of Registrable Securities
by a Holder, use its commercially reasonable efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from the registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or Blue
Sky laws of such jurisdictions within the United States as any Holder reasonably
requests in writing, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.
 
8

--------------------------------------------------------------------------------


 
(g)           the Company shall, cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request.  Certificates for Registrable
Securities free from all restrictive legends may be transmitted by the transfer
agent to a Holder by crediting the account of such Holder’s prime broker with
DTC as directed by such Holder.
 
(h)           the Company shall following the occurrence of any event
contemplated by Section 3(c)(iii)-(v), as promptly as reasonably practicable
(taking into account the Company’s good faith assessment of any adverse
consequences to the Company and its shareholders of the premature disclosure of
such event), prepare and file a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.
 
(i)            the Company may require each selling Holder to furnish to the
Company a certified statement as to (i) the number of shares of Common Stock
beneficially owned by such Holder and any Affiliate thereof, (ii) any Financial
Industry Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons
who have the power to vote or dispose of the Common Stock and (iv) any other
information as may be requested by the Commission, FINRA or any state securities
commission. During any periods that the Company is unable to meet its
obligations hereunder with respect to the registration of Registrable Securities
because any Holder fails to furnish such information within three Trading Days
of the Company’s request, any Liquidated Damages that are accruing at such time
as to such Holder only shall be tolled and any Event that may otherwise occur
solely because of such delay shall be suspended as to such Holder only, until
such information is delivered to the Company.
 
(j)            the Company shall reasonably cooperate with any registered broker
through which a Holder proposes to resell its Registrable Securities in
effecting a filing with FINRA pursuant to FINRA Rule 5110 as requested by any
such Holder.
 
(k)           if requested by a Holder, the Company shall (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the Company reasonably agrees should
be included therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as reasonably practicable
after the Company has received notification of the matters to be incorporated in
such Prospectus supplement or post-effective amendment.
 
9

--------------------------------------------------------------------------------


 
(l)            the Company shall otherwise use commercially reasonable efforts
to comply with all applicable rules and regulations of the Commission under the
Securities Act and the Exchange Act, including Rule 172, notify the Holders
promptly if the Company no longer satisfies the conditions of Rule 172 and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder; and make available to its security
holders, as soon as reasonably practicable, but not later than the Availability
Date (as defined below), an earnings statement covering a period of at least
twelve (12) months, beginning after the effective date of each Registration
Statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act, including Rule 158 promulgated thereunder (for the
purpose of this Section 3, “Availability Date” means the 45th day following the
end of the fourth fiscal quarter that includes the effective date of such
Registration Statement, except that, if such fourth fiscal quarter is the last
quarter of the Company’s fiscal year, “Availability Date” means the 90th day
after the end of such fourth fiscal quarter).
 
4.           Registration Expenses.  All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading and (B) with respect to compliance with applicable state securities or
Blue Sky laws (including, without limitation, fees and disbursements of counsel
for the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the Holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties) and the expense of any annual audit.  In no event shall the
Company be responsible for any underwriting, broker or similar fees or
commissions of any Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holders.
 
5.           Indemnification.
 
(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement but at all times subject to
Section 5(c) of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, shareholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
shareholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
attorneys' fees and expenses) and expenses (collectively, “Losses”), as
incurred, that arise out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder expressly for use therein, or to the
extent that such information relates to such Holder or such Holder's proposed
method of distribution of Registrable Securities and was reviewed and approved
by such Holder expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto (it being
understood that each Holder has approved Annex A hereto for this purpose), or
(B) in the case of an occurrence of an event of the type specified in Section
3(c), related to the use by a Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated and defined in Section 6(d) below, but only if and to the extent
that following the receipt of the Advice the misstatement or omission giving
rise to such Loss would have been corrected.  The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 5(c)) and shall survive the transfer of
the Registrable Securities by the Holders.
 
10

--------------------------------------------------------------------------------


 
(b)           Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent, but only to the extent,
that such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein or (ii) to the extent, but only to the extent, that
such information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved by such
Holder expressly for use in a Registration Statement (it being understood that
the Holder has approved Annex A hereto for this purpose), such Prospectus or
such form of Prospectus or in any amendment or supplement thereto or (iii) in
the case of an occurrence of an event of the type specified in Section 3(c), to
the extent, but only to the extent, related to the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 6(d), but only if and to the
extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected.  In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
 
(c)           Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.
 
11

--------------------------------------------------------------------------------


 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, in which case the Indemnifying Party
will be responsible for such fees and expenses through the date of any
assumption of defense by the Indemnified Party with counsel reasonably
satisfactory to such Indemnified Party; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
in writing by counsel reasonably acceptable to the Indemnifying Party that a
conflict of interest exists if the same counsel were to represent such
Indemnified Party and the Indemnifying Party; provided, that the Indemnifying
Party shall not be liable for the fees and expenses of more than one separate
firm of attorneys at any time for all Indemnified Parties.  The Indemnifying
Party shall not be liable for any settlement of any such Proceeding effected
without its written consent, which consent may be given in its sole discretion
so long as it has agreed to assume defense and has the financial and other means
to do so effectively.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
 
Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable attorney fees and expenses to the extent incurred in
connection with such Proceeding in a manner not inconsistent with this Section
5(c)) shall be paid to the Indemnified Party, as incurred, within twenty Trading
Days of written notice thereof to the Indemnifying Party; provided, that the
Indemnified Party shall promptly reimburse the Indemnifying Party for that
portion of such fees and expenses applicable to such actions for which such
Indemnified Party is finally judicially determined to not be entitled to
indemnification hereunder). The failure to deliver written notice to the
Indemnifying Party within a reasonable time of the commencement of any such
action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 5, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.
 
(d)           Contribution.  If a claim for indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys' or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 5(d) was available to such party in accordance with its terms.
 
12

--------------------------------------------------------------------------------


 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
 
6.           Miscellaneous.
 
(a)           Remedies.  In the event of a breach by the Company or by a Holder
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b)           No Piggyback on Registrations; Prohibit on Filing Other
Registration Statements.  Except for other purchasers in the Offering, neither
the Company nor any of its security holders (other than the Holders in such
capacity pursuant hereto) may include securities of the Company in a
Registration Statement other than the Registrable Securities and the Company
shall not prior to the Effective Date enter into any agreement providing any
such right to any of its security holders. The Company shall not, from the date
hereof until the date that is 60 days after the Effective Date of the Initial
Registration Statement, prepare and file with the Commission a registration
statement relating to an offering for its own account under the Securities Act
of any of its equity securities, other than (i) a registration statement on Form
S-8, (ii) in connection with an acquisition, on Form S-4 or (iii) a registration
statement to register for resale securities issued by the Company pursuant to
acquisitions or strategic transactions approved by the Company’s board of
directors.  For the avoidance of doubt, the Company shall not be prohibited from
preparing and filing with the Commission a registration statement relating to an
offering of Common Stock by existing shareholders of the Company under the
Securities Act or from filing amendments to registration statements filed prior
to the date of this Agreement.
 
(c)           Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery and other requirements of the Securities Act and
applicable state securities laws as applicable to it (unless an exemption
therefrom is available) in connection with sales of Registrable Securities
pursuant to the Registration Statement and shall sell the Registrable Securities
only in accordance with a method of distribution described in the Registration
Statement
 
(d)           Discontinued Disposition.  By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(c)(iii)-(v),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed.    The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.
 
13

--------------------------------------------------------------------------------


 
(e)           No Inconsistent Agreements.  Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date hereof, enter into any agreement with
respect to its securities, that conflicts with the provisions hereof.
 
(f)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, or waived unless the same shall be in writing and signed by the
Company and Holders holding at least two-thirds of the then outstanding
Registrable Securities, provided that any party may give a waiver as to
itself.  Notwithstanding the foregoing,  a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence. Notwithstanding the
foregoing, if any such amendment, modification or waiver would adversely affect
in any material respect any Holder or group of Holders who have comparable
rights under this Agreement disproportionately to the other Holders having such
comparable rights, such amendment, modification, or waiver shall also require
the written consent of the Holder(s) so adversely affected.
 
(g)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Purchase Agreement.
 
(h)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.  The Company may not assign its
rights (except by merger or in connection with another entity acquiring all or
substantially all of the Company’s assets) or obligations hereunder without the
prior written consent of all the Holders of the then outstanding Registrable
Securities.  Each Holder may assign its respective rights hereunder in the
manner and to the Persons as permitted under the Purchase Agreement.
 
(i)           Execution and Counterparts.  This Agreement may be executed in two
or more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature were the original
thereof.
 
(j)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.
 
(k)           Cumulative Remedies.  Except as provided in Section 2(c) with
respect to Liquidated Damages, the remedies provided herein are cumulative and
not exclusive of any other remedies provided by law.
 
14

--------------------------------------------------------------------------------


 
(l)            Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
(m)           Headings.  The headings in this Agreement are for convenience only
and shall not limit or otherwise affect  the meaning hereof.
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
PACIFIC FINANCIAL CORPORATION
   
By:
/s/ Denise Portmann
  
 
Name:  Denise Portmann
 
Title:  Executive Vice President, Chief Financial Officer

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES OF HOLDERS TO FOLLOW]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
NAME OF INVESTING ENTITY
 
ITHAN CREEK MASTER INVESTORS (CAYMAN) L.P.
 
AUTHORIZED SIGNATORY
 
By:  Wellington Management Company, LLP
        an Investment Adviser
   
By:
/s/ Robert J. Toner
 
Name:  Robert J. Toner
 
Title:  Vice President and Counsel
   
ADDRESS FOR NOTICE
 
c/o: Wellington Management Company, LLP
        75 State Street, Boston, MA  02109

 

--------------------------------------------------------------------------------



Annex A
 
PLAN OF DISTRIBUTION


We are registering the Common Stock issued, or issuable upon the exercise of
warrants, to the selling shareholder to permit the resale of these shares of
Common Stock by the holders of the Common Stock from time to time after the date
of this prospectus.  We will not receive any of the proceeds from the sale by
the selling shareholders of the Common Stock.  We will bear all fees and
expenses incident to our obligation to register the Common Stock.


The selling shareholders may sell all or a portion of the Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the Common Stock
is sold through underwriters or broker-dealers, the selling shareholders will be
responsible for underwriting discounts or commissions or agent's
commissions.  The Common Stock may be sold on any national securities exchange
or quotation service on which the securities may be listed or quoted at the time
of sale, in the over-the-counter market or in transactions otherwise than on
these exchanges or systems or in the over-the-counter market and in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions.  The selling shareholders may use any one or more of the following
methods when selling shares:
 
 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
·
privately negotiated transactions;

 
 
·
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 
 
·
broker-dealers may agree with the selling shareholders to sell a specified
number of such shares at a stipulated price per share;

 
 
·
through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 
 
·
a combination of any such methods of sale; and

 
 
·
any other method permitted pursuant to applicable law.

 
The selling shareholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided that they meet the criteria and
conform to the requirements of those provisions.

 
 

--------------------------------------------------------------------------------

 

Broker-dealers engaged by the selling shareholders may arrange for other
broker-dealers to participate in sales. If the selling shareholders effect such
transactions by selling Common Stock to or through underwriters, broker-dealers
or agents, such underwriters, broker-dealers or agents may receive commissions
in the form of discounts, concessions or commissions from the selling
shareholders or commissions from purchasers of the Common Stock for whom they
may act as agent or to whom they may sell as principal. Such commissions will be
in amounts to be negotiated, but, except as set forth in a supplement to this
Prospectus, in the case of an agency transaction will not be in excess of a
customary brokerage commission in compliance with NASD Rule 2440; and in the
case of a principal transaction a markup or markdown in compliance with NASD
IM-2440.
 
In connection with sales of the Common Stock or otherwise, the selling
shareholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the Common
Stock in the course of hedging in positions they assume.  The selling
shareholders may also sell Common Stock short and if such short sale shall take
place after the date that this Registration Statement is declared effective by
the Commission, the selling shareholders may deliver Common Stock covered by
this prospectus to close out short positions and to return borrowed shares in
connection with such short sales.  The selling shareholders may also loan or
pledge Common Stock to broker-dealers that in turn may sell such shares, to the
extent permitted by applicable law. The selling shareholders may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction). Notwithstanding the foregoing, the selling shareholders have been
advised that they may not use shares registered on this registration statement
to cover short sales of our Common Stock made prior to the date the registration
statement, of which this prospectus forms a part, has been declared effective by
the SEC.
 
The selling shareholders may, from time to time, pledge or grant a security
interest in some or all of the Common Stock owned by them and, if they default
in the performance of their secured obligations, the pledgees or secured parties
may offer and sell the Common Stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling shareholders to include the pledgee, transferee
or other successors in interest as selling shareholders under this
prospectus.  The selling shareholders also may transfer and donate the Common
Stock in other circumstances in which case the transferees, donees, pledgees or
other successors in interest will be the selling beneficial owners for purposes
of this prospectus.
 
The selling shareholders and any broker-dealer or agents participating in the
distribution of the Common Stock may be deemed to be “underwriters” within the
meaning of Section 2(11) of the Securities Act in connection with such
sales.  In such event, any commissions paid, or any discounts or concessions
allowed to, any such broker-dealer or agent and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Selling shareholders who are "underwriters"
within the meaning of Section 2(11) of the Securities Act will be subject to the
applicable prospectus delivery requirements of the Securities Act and may be
subject to certain statutory liabilities of, including but not limited to,
Sections 11, 12 and 17 of the Securities Act and Rule 10b-5 under the Securities
Exchange Act of 1934, as amended, or the Exchange Act.
 
Each selling shareholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock.  Upon
the Company being notified in writing by a selling shareholder that any material
arrangement has been entered into with a broker-dealer for the sale of Common
Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling shareholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the Common Stock was sold, (iv) the commissions paid or
discounts or concessions allowed to such broker-dealer(s), where applicable, (v)
that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and (vi)
other facts material to the transaction.  In no event shall any broker-dealer
receive fees, commissions and markups, which, in the aggregate, would exceed
eight percent (8%).

 
 

--------------------------------------------------------------------------------

 

Under the securities laws of some states, the Common Stock may be sold in such
states only through registered or licensed brokers or dealers.  In addition, in
some states the Common Stock may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.
 
There can be no assurance that any selling shareholder will sell any or all of
the Common Stock registered pursuant to the shelf registration statement, of
which this prospectus forms a part.
 
Each selling shareholder and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the Common Stock by the
selling shareholder and any other participating person.  To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the Common Stock to engage in market-making activities with
respect to the Common Stock.  All of the foregoing may affect the marketability
of the Common Stock and the ability of any person or entity to engage in
market-making activities with respect to the Common Stock.
 
We will pay all expenses of the registration of the Common Stock pursuant to the
registration rights agreement, including, without limitation, Securities and
Exchange Commission filing fees and expenses of compliance with state securities
or “blue sky” laws; provided, however, that each selling shareholder will pay
all underwriting discounts and selling commissions, if any and any related legal
expenses incurred by it.  We will indemnify the selling shareholders against
certain liabilities, including some liabilities under the Securities Act, in
accordance with the registration rights agreement, or the selling shareholders
will be entitled to contribution.  We may be indemnified by the selling
shareholders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the selling shareholders specifically for use in this prospectus, in accordance
with the related registration rights agreements, or we may be entitled to
contribution.


 
 

--------------------------------------------------------------------------------

 


Annex B
 
PACIFIC FINANCIAL CORPORATION


SELLING SHAREHOLDER NOTICE AND QUESTIONNAIRE


The undersigned holder of common stock, par value $1.00 per share, of Pacific
Financial Corporation, a Washington corporation (the “Company”), issued pursuant
to a certain Securities Purchase Agreement by and among the Company and the
Purchasers named therein, dated as of August 25, 2009, understands that the
Company intends to file with the Securities and Exchange Commission a
registration statement (the “Resale Registration Statement”) for the
registration and the resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities in accordance with
the terms of a certain Registration Rights Agreement by and among the Company
and the Purchasers named therein, dated as of August 25, 2009 (the
“Agreement”).  All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.


In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling shareholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below).  Holders
must complete and deliver this Notice and Questionnaire in order to be named as
selling shareholders in the Prospectus.  Holders of Registrable Securities who
do not complete, execute and return this Notice and Questionnaire within five
(5)Trading Days following the date of the Agreement (1) will not be named as
selling shareholders in the Resale Registration Statement or the Prospectus and
(2) may not use the Prospectus for resales of Registrable Securities.


Certain legal consequences arise from being named as a selling shareholder in
the Resale Registration Statement and the Prospectus.  Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling shareholder in the Resale
Registration Statement and the Prospectus.
NOTICE
 
The undersigned holder (the “Selling Shareholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration
Statement.  The undersigned, by signing and returning this Notice and
Questionnaire, understands and agrees that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Agreement.


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:


QUESTIONNAIRE
 
1.
Name.

 
 
(a)
Full Legal Name of Selling Shareholder:
           

 
 
 

--------------------------------------------------------------------------------

 


 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:
           

 
 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):
           

 
2.  Address for Notices to Selling Shareholder:
 

     
Telephone: 
 

Fax: 
 

Contact Person: 
 

E-mail address of Contact Person: 
   

  
3.  Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:
 
 
(a)
Type and Number of Registrable Securities beneficially owned and issued pursuant
to the Agreement:
                       

 
 
(b)
Number of shares of Common Stock to be registered pursuant to this Notice for
resale:
                       

 
4.  Broker-Dealer Status:
 
 
(a)
Are you a broker-dealer?

 
Yes   ¨    No   ¨

 
 

--------------------------------------------------------------------------------

 
 
(b) 
If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
Yes   ¨    No   ¨
 
Note: 
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
(c)
Are you an affiliate of a broker-dealer?

 
Yes   ¨    No   ¨
 

 
Note:
If yes, provide a narrative explanation below:
                 

 
 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes   ¨    No   ¨
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Shareholder.
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
 
Type and amount of other securities beneficially owned:
               

 
6.  Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
 
State any exceptions here:
           

 
 
 

--------------------------------------------------------------------------------

 


7.  Plan of Distribution:
 
The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.
 
 
State any exceptions here:
           

 
***********
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the
Prospectus.  The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of any such
Registration Statement and the Prospectus.
 
By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement.  The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.
 
I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
 
Dated: 
   
Beneficial Owner: 
 




 
By: 
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 